                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

ADAMS & BOYLE, P.C., on behalf of itself and its   )
patients; MEMPHIS CENTER FOR                       )
REPRODUCTIVE HEALTH, on behalf of itself and       )
its patients; PLANNED PARENTHOOD GREATER           )
MEMPHIS REGION, on behalf of itself and its        )
patients; and PLANNED PARENTHOOD OF                )
MIDDLE AND EAST TENNESSEE, on behalf of            )   CIVIL ACTION
itself and its patients,                           )
                                                   )   CASE NO. 3:15-cv-00705
                            Plaintiffs,            )
                                                   )   JUDGE FRIEDMAN
v.                                                 )
                                                   )   MAGISTRATE JUDGE
HERBERT H. SLATERY III, Attorney General of        )   FRENSLEY
Tennessee, in his official capacity; JOHN          )
DREYZEHNER, M.D., Commissioner of the              )
Tennessee Department of Health, in his official    )
capacity; SUBHI D. ALI, M.D., President of the     )
Tennessee Board of Medical Examiners, in his       )
official capacity; GLENN R. FUNK, District         )
Attorney General of Metropolitan Nashville and     )
Davidson County, in his official capacity; AMY     )
WEIRICH, District Attorney General of Shelby       )
County, in her official capacity; BARRY P.         )
STAUBUS, District Attorney General of Sullivan     )
County, in his official capacity; and CHARME P.    )
ALLEN, District Attorney General of Knox County,   )
in her official capacity,                          )
                                                   )
                           Defendants.             )




         PLAINTIFFS’ RESPONSE TO DEFENDANTS’ PRETRIAL BRIEF




 Case 3:15-cv-00705 Document 191 Filed 08/23/19 Page 1 of 8 PageID #: 3152
        In analyzing the constitutionality of Tennessee’s mandatory delay and two-trip requirement

(the “Delay Law”), this Court must be guided by Whole Woman’s Health v. Hellerstedt, 136 S. Ct.

2292 (2016), which instructs courts to weigh the evidence presented and consider the burdens a

law imposes together with the benefits the law actually confers. If a law fails to “confer[] . . .

benefits sufficient to justify the burdens upon access,” those burdens are, by definition, undue. Id.

at 2300. As set forth in Plaintiffs’ Pretrial Brief, the Delay Law does not improve women’s

decision-making or otherwise provide any benefit to women seeking abortions, but imposes

increased medical risk and other harms by delaying, and in some cases preventing access to care

altogether.

        Defendants’ Pretrial Brief, ECF No. 180 (“Defs. Br.”) makes a number of

misrepresentations regarding the factual record in this case and the applicable legal standard. In

addition, Defendants erroneously claim that Plaintiffs’ equal protection claims fail as a matter of

law. As discussed below, Defendants’ arguments are unavailing. Plaintiffs will present ample

evidence at trial of the significant burdens that Tennessee’s Delay Law imposes on women seeking

abortion and will show that these burdens exceed any possible benefits the law might confer.

                                          ARGUMENT

I.      Casey Does Not Foreclose Plaintiffs’ Facial and As-Applied Challenge Here.

        Defendants argue that waiting period laws are “routinely upheld,” Defs. Br. at 2, and claim

nothing in the record in this case “compel[s] a conclusion different from that reached in Casey,”

id. at 3. Defendants’ arguments fail for three reasons. First, the fact that other courts have upheld

delay laws of a shorter duration, based on the particular factual records of those cases, does not

control the outcome here. See, e.g., Planned Parenthood of Ind. & Ky., Inc. v. Comm’r of Ind. State

Dep’t of Health, 896 F.3d 809, 831–32 (7th Cir. 2018) (“a statute valid as to one set of facts may



                                       1
     Case 3:15-cv-00705 Document 191 Filed 08/23/19 Page 2 of 8 PageID #: 3153
be invalid as to another.”), petition for cert. filed, No. 18-1019 (Feb. 4, 2019); Karlin v. Foust, 188

F.3d 446, 485 (7th Cir. 1999) (“Casey does not foreclose . . . facial challenges to abortion

regulations in other states that are similar to those found constitutional in Casey.”). In particular,

Defendants reliance on the Sixth Circuit’s decision in Cincinnati Women’s Services, Inc. v. Taft,

468 F.3d 361 (6th Cir. 2006) is misplaced. See Defs. Br. at 3 n.2. Taft, like Casey, is distinguishable

on a number of grounds: it involved a mandatory delay law of 24-hours, not 48; the case was

brought as a pre-enforcement challenge, making it more difficult to assess the nature of the burdens

imposed; and the Sixth Circuit only considered the burdens on women who would be “precluded

altogether from obtaining an abortion.” Taft, 468 F.3d at 365, 372–73. Critically, Taft was decided

before the Supreme Court’s decision in Whole Woman’s Health, which makes clear that courts can

consider a variety of burdens short of entirely preventing women from obtaining abortions,

including increased travel distances, longer wait times, and reduced capacity for “individualized

attention” and “emotional support.” 136 S. Ct. at 2313, 2318. Under Whole Woman’s Health, if

such burdens outweigh a law’s benefits, it must be struck down as unconstitutional. Id. at 2309.

       Second, Defendants dismiss Plaintiffs’ evidence of logistical, financial, and travel burdens

as immaterial under Casey. See Defs. Br. at 2–3. Not so. Courts across the country, both before

and after Whole Woman’s Health, have found that abortion restrictions may be unconstitutional

based on the factual records in those cases, and have considered the burdens imposed on particular

groups such as poor and low-income women, women who must travel to access care, and/or

victims of intimate partner violence as part of that analysis. See, e.g., Whole Woman’s Health, 136

S. Ct. at 2302 (affirming district court finding that challenged restrictions were burdensome for

“poor, rural, or disadvantaged women”) (citation omitted); Planned Parenthood of Ind. & Ky.,

Inc., 896 F.3d at 819 (identifying low-income women as the relevant burdened group and




                                     2
   Case 3:15-cv-00705 Document 191 Filed 08/23/19 Page 3 of 8 PageID #: 3154
discussing burdens in the “realm of finances, employment, child care, and domestic safety”); W.

Ala. Women’s Ctr. v. Williamson, 900 F.3d 1310, 1327 (11th Cir. 2018) (affirming injunction

against abortion restriction that posed increased medical risks and “costs of travel and lodging,”

an outcome “especially burdensome for low-income women”), cert. denied, No. 18-837 (June 28,

2019); Planned Parenthood Se., Inc. v. Strange, 33 F. Supp. 3d. 1330, 1356–60 (M.D. Ala. 2014)

(considering socioeconomic factors, transportation difficulties, and logistical challenges of

arranging child care, transportation, and missed work as part of undue burden analysis). Indeed,

the Ninth Circuit outlined a “nonexhaustive list of factors” that courts may properly consider in

assessing whether an abortion law imposes an undue burden, including “[a] significant increase in

the cost of abortion,” “evidence that a law delays and deters patients obtaining abortions,” “a law’s

stigmatizing of abortion practice and usurping of providers’ ability to exercise medical judgment,”

and “the ways in which an abortion regulation interacts with women’s lived experience,

socioeconomic factors, and other abortion regulations.” Planned Parenthood of Ariz., Inc. v.

Humble, 753 F.3d 905, 915 (9th Cir. 2014) (internal quotation marks and citations omitted).

       Third, Defendants’ reading of Casey as establishing, as a matter of law, that the Delay

Requirement benefits women, see Defs. Br. at 4, is unfounded. Whole Woman’s Health requires

courts to look beyond a State’s asserted justifications and assess whether the challenged law

actually advances the state’s interests in a permissible manner. 136 S. Ct. at 2309–10. Defendants

cannot demonstrate that the Delay Law actually furthers the State’s asserted interest in ensuring

informed consent; moreover, unlike in Casey, Plaintiffs will introduce testimony from Tennessee

Department of Health employees showing an absence of any evidence that the Tennessee’s Delay

Law advances women’s health. Cf. Casey, 744 F. Supp. 1323, 1329–34 (E.D. Pa. 1990) (listing




                                     3
   Case 3:15-cv-00705 Document 191 Filed 08/23/19 Page 4 of 8 PageID #: 3155
parties and witnesses). And Plaintiffs’ rebuttal experts will explain that delay laws do not protect

women’s mental and physical health or benefit women’s decision making.

       Defendants’ attempt to demonstrate that the Delay Law benefits women – by selectively

citing excerpts of testimony given by Dr. Young during her deposition – misrepresents the factual

record. Defendants claim that, before the Delay Law took effect, patients might have spent “as

little as ten minutes” discussing their options, going over their medical history, and having the

procedure itself. Defs. Br. at 5. However, Dr. Young testified that the patient’s encounter with the

physician, which varied from ten minutes to an hour depending on the patient’s needs, medical

history, and procedure she was having, took place after meeting with a patient educator to: i)

receive extensive counseling regarding her options, decision-making process, and support system;

ii) fill out the decisional assessment tool; and iii) go over in detail the written informed consent

form. Dep. of Jessica Young, M.D. (“Young Dep.”) 54:25–56:20. This education and counseling

session lasted approximately 30 to 45 minutes, and patients typically spent anywhere from two to

four hours, on average, at the clinic prior to the enactment of the Delay Law. Id. 54:18–55:5.1 Most

importantly, Dr. Young’s testimony in this case, along with that of the other Plaintiffs, is

unequivocal: prior to the Delay Requirement, any patient who was uncertain of her decision was




1
  Defendants also claim that Dr. Young testified that some women were “unsure of their decision”
at their initial appointment and were subsequently “more confident in their decision on their second
visit.” Defs. Br. at 5. But what Dr. Young actually said was that some women who might have
been “less confident” were subsequently “more confident.” Young Dep. 165:10–17. Dr. Young
further explained that, after Tennessee’s Delay Law took effect, there was an increase in the
number of patients scheduling day-one visits, despite being “less certain about their decision,”
because patients are aware of long wait times for appointments and “schedule a day-one
consultation so that it gives them the option if they choose to proceed with abortion eventually.”
Young Dep. 172:12–173:2.



                                      4
    Case 3:15-cv-00705 Document 191 Filed 08/23/19 Page 5 of 8 PageID #: 3156
advised to take more time to consider her options, and a patient would not receive an abortion

unless and until she has made a firm decision. See Second Am. Compl. ¶ 43, ECF No. 70.

II.      Plaintiffs’ Equal Protection Claim is Legally Cognizable.

         Defendants posit that Plaintiffs’ equal protection claim is not permissible under Casey.

Defs. Br. at 2. However, nothing in Casey precludes this court from addressing Plaintiffs’ equal

protection sex equality claim here.2

         Defendants assert that women “experience high levels of ambivalence, uncertainty, and

decisional distress, precluding effective decision-making without sufficient time.” Defs. Br. at 4

(citation omitted). That argument lays bare the equal protection violation here. The Delay Law

“rest[s] on outmoded and unacceptable assumptions about the decisionmaking capacity of

women.” Casey, 505 U.S. at 918 (Stevens, J., concurring in part, dissenting in part). Plaintiffs’

evidence will show that the Delay Law – by requiring women seeking abortions to first receive

certain state-mandated information and to then undergo a mandatory, state-imposed delay –

unconstitutionally stigmatizes and offends the dignity of women, treating their healthcare

decisions as less worthy of respect than the decisions of others.




2
 In addition, while the Eighth and Ninth Circuits have collapsed the equal protection claim and
undue burden analyses, this Circuit has never adopted such an approach. Moreover, the Ninth
Circuit explicitly recognized the need to carefully scrutinize “sex-based classifications” when
“assessing the legitimacy of abortion regulation under the undue burden standard.” Tucson
Woman’s Clinic v. Eden, 379 F.3d 531, 549 (9th Cir. 2004); see also id. at 548 (“Hibbs strongly
supports plaintiffs’ argument that singling out abortion in ways unrelated to the facts distinguishing
abortion from other medical procedures is an unconstitutional form of discrimination on the basis
of gender.” (citing Nev. Dep’t of Human Res. v. Hibbs, 538 U.S. 721 (2003))).


                                        5
      Case 3:15-cv-00705 Document 191 Filed 08/23/19 Page 6 of 8 PageID #: 3157
Dated: August 23, 2019

Respectfully submitted,
/s/ Jason Moff                            Autumn Katz*
Michael J. Dell*                          Michelle Moriarty*
Jason M. Moff*                            Hailey Flynn*
Irene Weintraub*                          Center for Reproductive Rights
Timur Tusiray*                            199 Water Street, 22nd Floor
Kramer Levin Naftalis & Frankel LLP       New York, NY 10038
1177 Avenue of the Americas               Tel: (917) 637-3600
New York, NY 10036                        Fax: (917) 638-3666
Tel: (212) 715-9113                       akatz@reprorights.org
Fax: (212) 715-8000                       mmoriarty@reprorights.org
mdell@kramerlevin.com                     hflynn@reprorights.org
jmoff@kramerlevin.com
iweintraub@kramerlevin.com                Marc Hearron*
ttusiray@kramerlevin.com                  Center for Reproductive Rights
                                          1634 Eye Street NW Suite 600
Scott P. Tift                             Washington, D.C. 20006
David W. Garrison                         Tel: (202) 628-0286
Barrett Johnston Martin & Garrison, LLC   mhearron@reprorights.org
414 Union Street, Suite 900
Nashville, TN 37219                       Attorneys for Adams & Boyle, P.C. and
Tel: (615) 244-2202                       Memphis Center for Reproductive Health
Fax: (615) 252-3798
stift@barrettjohnson.com                  Maithreyi Ratakonda*
dgarrison@barrettjohnson.com              Melissa Cohen*
                                          Planned Parenthood Federation of America
Thomas C. Jessee                          123 William St., 9th Floor
Jessee & Jessee                           New York, NY 10038
P.O. Box 997                              Tel: (212) 261-4649
Johnson City, TN 37605                    Fax: (212) 247-6811
Tel: (423) 928-7175                       mai.ratakonda@ppfa.org
jjlaw@jesseeandjessee.com                 melissa.cohen@ppfa.org

Attorneys for Plaintiffs                  Attorneys for Plaintiff Planned Parenthood
*Admitted pro hac vice                    Greater Memphis Region d/b/a Planned
                                          Parenthood of Tennessee and North
                                          Mississippi

                                          * Admitted pro hac vice




  Case 3:15-cv-00705 Document 191 Filed 08/23/19 Page 7 of 8 PageID #: 3158
                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Plaintiffs’ Response to Defendants’
Pretrial Brief has been served on the following counsel of record through the Electronic Filing
System on this 23rd day of August, 2019:

Steven Ashley Hart
Sue A. Sheldon
Alexander Stuart Rieger
Lindsay H. Sisco
Kathryn Baker
Matt D. Cloutier
Amber L. Seymour
Tennessee Attorney General’s Office
P.O. Box 20207
Nashville, TN 37202-0207
(615) 741-5683
Fax: (615) 532-5683
Steve.Hart@ag.tn.gov
Sue.Sheldon@ag.tn.gov
Alex.Rieger@ag.tn.gov
Lindsay.Sisco@ag.tn.gov
Kathryn.Baker@ag.tn.gov
Matt.Cloutier@ag.tn.gov
Amber.Seymour@ag.tn.gov

                                             /s/ Jason Moff
                                             Jason M. Moff
                                             KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                             Attorney for Plaintiffs




  Case 3:15-cv-00705 Document 191 Filed 08/23/19 Page 8 of 8 PageID #: 3159
